THE THIRTEENTH COURT OF APPEALS

                                    13-13-00415-CV


           TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                                v.
  TEXAS FARM BUREAU, FRANK VOLLEMAN, FRANK DESTEFANO, DAVID AND
  MARY BALLEW, RON AND SHERIE BURNETTE, SAM JONES, THEODORE AND
    MARY KALLUS, GLEN MARECEK, JOHN GAULDING, AND CHARLES AND
                        KATHERINE HARLESS


                                   On appeal from the
                       53rd District Court of Travis County, Texas
                          Trial Cause No. D-1-GN-12-003937


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

April 2, 2015.